     Case 5:21-cv-00124-JWH-SHK Document 15 Filed 06/17/21 Page 1 of 3 Page ID #:68



 1
      Thad M. Scroggins, Esq., SBN 299453
      THE LAW OFFICE OF THAD M. SCROGGINS
 2    155 N. Lake Ave., Suite 800
 3    Pasadena, CA 91101
      Tel: (626) 993-6715
 4    Fax: (626) 226-5594
 5    thad@scrogginsesq.com

 6    Attorney for Plaintiff, ANTON INTERNATIONAL, INC.
 7
                                 UNITED STATES DISTRICT COURT
 8
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11
      ANTON INTERNATIONAL, INC., a                  Case No. 5:21−cv−00124−JWH−SHK
12    California corporation;
13                                                  Honorable John W. Holcomb Presiding
                   Plaintiff,
14                                                  RESPONSE TO ORDER TO SHOW
      v.
15                                                  CAUSE
      NINGBO MIZHIHE IMPORT &
16
      EXPORT CO., LTD, and DOES 1
17    through 50, inclusive;
18
                   Defendants.
19
20          Plaintiff ANTON INTERNATIONAL, INC. (hereinafter referred to as
21    “Plaintiff”), by and through its undersigned attorney, hereby files this Response to the
22    Court’s Order To Show Cause re Dismissal for Lack of Prosecution dated June 7, 2021,
23    and, for the reasons stated herein, respectfully requests that the Court not dismiss its
24    action against Defendant NINGBO MIZHIHE IMPORT & EXPORT CO., LTD
25    (hereinafter referred to as “Defendant”).
26          1.     On April 29, 2021, Plaintiff’s counsel sent the summons and complaint,
27    along with Form CV-21 (Notice and Acknowledgment of Receipt of Summons and
28    Complaint) to Defendant’s counsel.
                                                    1
                                      RESPONSE TO ORDER TO SHOW CAUSE
     Case 5:21-cv-00124-JWH-SHK Document 15 Filed 06/17/21 Page 2 of 3 Page ID #:69



 1            2.   On May 3, 2021, Defendant’s counsel acknowledged receipt of the
 2    summons and complaint by signing Form CV-21.
 3            3.   On May 18, 2021, Defendant’s counsel emailed Plaintiff’s counsel to
 4    confirm the response date. Defendant’s counsel asserted that since it had waived service
 5    of the summons and complaint, Defendant had sixty (60) days to respond from the date
 6    of the waiver, thereby establishing Defendant’s time to respond to the complaint as July
 7    2, 2021.
 8            4.   On May 19, 2021, the parties’ counsel conferred by telephone. The parties’
 9    counsel agreed on a response date of July 2, 2021.
10            5.   On June 9, 2021, Defendant’s counsel contacted Plaintiff’s counsel to set up
11    a time to meet and confer regarding Defendant’s Motion for Dismissal.
12            6.   On June 10, 2021, the parties’ counsel met and conferred regarding
13    Defendant’s Motion for Dismissal.
14            7.   Plaintiff intends to file a First Amended Complaint on or before July 2,
15    2021.
16                                    Respectfully submitted,
17
18    Dated: June 17, 2021            THE LAW OFFICE OF THAD M. SCROGGINS
19
                                             By:    /s/ Thad M. Scroggins
20                                                  THAD M. SCROGGINS, ESQ.
21                                                  Attorney for Plaintiff,
                                                    ANTON INTERNATIONAL, INC.
22
23
24
25
26
27
28
                                                   2
                                     RESPONSE TO ORDER TO SHOW CAUSE
     Case 5:21-cv-00124-JWH-SHK Document 15 Filed 06/17/21 Page 3 of 3 Page ID #:70



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on June 17, 2021, I electronically filed the foregoing with the
 3    Clerk of the Court by using the CM/ECF system. I further certify that I emailed the
 4    foregoing document and the notice of electronic filing to the following non-CM/ECF
 5    participant: Michael Conway, Esq., michael.conway@offitkurman.com, Attorney for
 6    Defendant, NINGBO MIZHIHE IMPORT & EXPORT CO., LTD.
 7
 8
 9                                           /s/ Thad M. Scroggins
                                             THAD M. SCROGGINS, ESQ.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                     RESPONSE TO ORDER TO SHOW CAUSE
